t c memo united_states tax_court gregory l shireman petitioner v commissioner of internal revenue respondent docket no 659-03l filed date gregory l shireman pro_se jason anderson for respondent memorandum findings_of_fact and opinion haines judge the petition in this case was filed in response to the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination after concessions the issue for decision i sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended whether there was an abuse_of_discretion in the determination that collection action could proceed for federal_income_tax liabilities for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in wauconda illinois petitioner did not file a federal_income_tax return for on date petitioner filed a federal_income_tax return for reporting a total income of zero and requesting a refund of dollar_figure petitioner attached to his tax_return a 2-page letter that asserted basic tax-protester arguments and a form_w-2 wage and tax statement for that reported wages of dollar_figure and federal_income_tax withheld of dollar_figure on date respondent filed substitute for returns for petitioner for and the notice_of_deficiency along with the notice_of_intent_to_levy were issued for and this petition was filed for and after petitioner’s appeals hearing the appeals officer determined that respondent incorrectly assessed petitioner’s income_tax_liability for respondent abated the assessment for that year and this case insofar as it relates to was dismissed as moot amounts are rounded to the nearest dollar on may and respondent conducted an audit of petitioner’s taxable years and during the audit petitioner was told that if he did not sign the form 4549-cg income_tax examination changes form 4549-cg respondent would follow the proper procedures to assess and collect the tax the examiner informed petitioner that this could include respondent’s filing a lien against or levying petitioner’s property petitioner told the examiner he wanted to think about it overnight before he signed the form 4549-cg and he would give the examiner his answer in the morning on date petitioner signed a form 4549-cg accepting respondent’s adjustments for and petitioner signed the form’s consent to assessment and collection which reads as follows consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law after the audit the examiner stated in his notes despite the numerous frivolous filer information in the back of this case file the taxpayer gregory shireman wants to fully cooperate with the irs in getting his tax returns in order since the initial filing of the substitute for returns he has signed the audit report for these years and now wants to file his 1040's at the time he submits his offer and compromise with collection penalties were not assessed since the taxpayer was fully cooperative and wants to eventually file an offer and compromise with collection on date respondent assessed tax_liabilities including additions to tax and interest against petitioner in the amounts of dollar_figure and dollar_figure for and respectively respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing final notice for and on date on date respondent received from petitioner a form request for collection_due_process_hearing in the form petitioner argued that the numbers are all wrong you owe me a refund petitioner attached to the form a 3-page statement that contained tax-protester arguments in date petitioner mailed a document entitled notice of revocation of signatures and affidavit in support thereof to treasury secretary paul o’neill irs commissioner charles rossotti and attorney_general john ashcroft petitioner also mailed a letter entitled request for status determination to irs commissioner charles rossotti both of these documents contained tax-protester arguments prior to the sec_6330 hearing hearing respondent sent petitioner transcripts of account for and at petitioner’s request petitioner and the appeals officer held two telephone conversations on date and date after the telephone conversations petitioner submitted a 50-page document that contained tax-protester arguments a face-to-face meeting was held on date at which petitioner told the appeals officer that he believed he had been coerced into signing the form 4549-cg petitioner was allowed to review the appeals officer’s administrative file and was provided copies of documents he requested on date petitioner submitted a 37-page written document to the appeals officer the document contained tax- protester arguments in the date notice_of_determination concerning collection action s under sec_6320 and or for and the appeals officer found there to be no credible_evidence that any internal_revenue_service employee procured the taxpayer’s waiver of the restrictions on assessment through duress coercion fraud or misrepresentation the appeals officer also determined that collection may proceed for and in making the determination the appeals officer relied on transcripts of petitioner’s account to verify the assessments on date petitioner filed a petition for judicial review of respondent’s determination with the court at trial petitioner insisted that he realized he had erred by making arguments during the examination and appeals process that had neither legal nor factual support opinion under sec_6330 no levy may be made on any property or right to property of a taxpayer unless the secretary has notified the taxpayer in writing of his right to a hearing held with an impartial officer of the internal_revenue_service office of appeals sec_6330 and b during the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability for any_tax period if he did not have an opportunity to dispute such tax_liability sec_6330 where the underlying tax_liability is properly at issue in the hearing we review the issue de novo 114_tc_176 petitioner did challenge his underlying tax_liability at his hearing with the appeals officer however because we conclude for the reasons discussed below that petitioner’s waiver of restrictions on assessment is valid petitioner may not dispute his underlying tax_liability before the court see horn v commissioner tcmemo_2002_207 therefore we review the appeals office’s determination for an abuse_of_discretion 117_tc_183 117_tc_117 see 114_tc_604 petitioner alleges that respondent coerced him into signing the form 4549-cg which waived the restrictions on assessment for and if a taxpayer signs a waiver under duress or coercion the waiver is invalid 18_bta_353 however where respondent threatens to take legally authorized actions if a taxpayer does not sign a waiver neither duress nor coercion exist and the waiver is valid see ballard v commissioner tcmemo_1987_471 affd 851_f2d_359 5th cir price v commissioner tcmemo_1981_693 affd without published opinion 742_f2d_1460 7th cir petitioner claims he felt he had no other choice but to sign the waiver however he provided no evidence of duress coercion fraud or misrepresentation in this case the examining officer’s conduct does not approach conduct which we have found to constitute duress see diescher v commissioner supra threat to impose fraud penalties if taxpayer did not sign waiver constituted duress robertson v commissioner tcmemo_1973_205 threat to seize taxpayer’s house if he did not sign a form constituted duress by informing petitioner that respondent would proceed against petitioner and that respondent could file a lien against or levy petitioner’s property the examiner was giving petitioner notice that respondent was going to use the lawful means provided by statute to assess and collect the taxes see ballard v commissioner supra price v commissioner supra narragansett wire co v commissioner tcmemo_1973_135 affd 491_f2d_371 1st cir we agree with respondent and conclude that petitioner did not sign the form 4549-cg under duress coercion fraud or misrepresentation and that petitioner’s waiver of restrictions on assessment is valid petitioner also argues that respondent erred by concluding that no notices of deficiency were required to be issued for and this argument has no merit by signing form 4549-cg petitioner consented to the immediate_assessment of the tax_liability set forth therein plus any penalties and interest and agreed not to receive any notices of deficiency 117_tc_324 see perez v commissioner tcmemo_2002_274 likewise we reject petitioner’s argument that respondent erred by failing to verify that all applicable laws and administrative procedures were met under sec_6330 during a hearing an appeals officer is required to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 however sec_6330 does not require the commissioner to rely on a particular document to satisfy this verification requirement see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 9th cir lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir tolotti v commissioner tcmemo_2002_86 affd 70_fedappx_971 9th cir duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this case the appeals officer obtained and reviewed transcripts of petitioner’s account the transcripts contained the information required by sec_301_6203-1 proced admin regs such as the identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the transcripts see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we conclude the appeals officer satisfied the verification requirement of sec_6330 see nicklaus v commissioner supra pincite cipolla v commissioner tcmemo_2004_6 weishan v commissioner supra lindsey v commissioner supra petitioner has not presented any evidence or persuasive arguments to convince us that respondent abused his discretion as a result we hold the issuance of the notice_of_determination was not an abuse of respondent’s discretion and respondent may proceed with collection the court may sua sponte determine whether to impose a penalty under sec_6673 against petitioner 115_tc_576 jensen v commissioner frey v commissioner tcmemo_2004_87 frank v commissioner tcmemo_2003_88 robinson v commissioner tcmemo_2003_77 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 as a pro_se litigant petitioner struggled in making proper arguments however we believe petitioner instituted this action in good_faith there is no evidence that petitioner has previously been a litigant in this court nor are we persuaded that petitioner maintained this suit primarily to delay payments of his taxes therefore we decline to impose a penalty under sec_6673 but admonish petitioner that we shall not be inclined to exercise our discretion so favorably in the future if he persists in pursuing frivolous arguments before this court see sides v commissioner tcmemo_2004_141 kaeckell v commissioner tcmemo_2002_114 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit decision will be entered for respondent
